Citation Nr: 1137387	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-48 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Whether the Veteran's countable income is excessive for purposes of nonservice-connected pension benefits between January 1, 2008 and the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served in the United States Army from September 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a letter decision of the Department of Veterans Affairs (VA), Pension Management Center, in Milwaukee, Wisconsin.  The Board notes that the appellant resides within the jurisdiction of the Nashville, Tennessee, Regional Office (RO).  

The  issue of entitlement to special monthly pension by reason of being housebound has been raised by the record (Informal Hearing Presentation, September 6, 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before VA claiming that the amount he received for a nonservice pension was incorrectly computed and as such, he should receive additional benefits.  More specifically, the appellant has asserted that the monies he received for the years 2008 to the present were not properly computed, and, in particular, did not adequately reflect that he was paying for private medical insurance along with other medical expenses.  It has also been averred that any income he has received from the City of Detroit, including one-time pension payments along with Medicare supplemental payments have not been properly accounted therefor in determining whether he should receive higher nonservice-connected pension benefits.  
A review of the claims folder suggests that the appellant was originally granted a nonservice-connected pension and then adjustments were made to that award with respect to medical expenses.  However, it is unclear, based on the assignment of lump sum payments, how the yearly adjustment were made.  In particular, it is not clear whether an adjustment was made for health care insurance expenses.  It is unclear whether adjustments to income were made for payments made to Blue Cross Blue Shield and the Social Security Administration (Medicare B and Medicare Supplemental Insurance) and what costs were offset by additional income earned by one-time annuity payouts.  This lack of clarity appears to have been magnified because the appellant's financial data has been forwarded to the St. Paul Debt Management Center, the Milwaukee Pension Management Center, and the Nashville Regional Office.  

Moreover, the record, and more importantly, the information provided to the appellant in the statement of the case, is imprecise in its detailing of the dollar amounts used in determining the correct and adjusted funds that were due to the appellant.  The record is further vague in explaining how the appellant's nonservice-connected pension was reduced based on any Social Security Administration (SSA) benefits the appellant received in 2008 forward and any non-SSA retirement income he received.

A review of the available records before the Board fails to show whether an actual accounting and audit of the appellant's account has occurred.  The Board would note that the ambiguous nature of the information provided in the claims folder may be the result of the financial information being overseen by one Regional Office, the Milwaukee Pension Center, and the St. Paul Debt Management Center.  Because of the lack of clarity, the Board believes that the claim should be returned to the RO/AMC so that additional processing of the claim may occur.  The Board believes that this is a necessity and must be accomplished prior to the Board issuing a decision on the merits of the appellant's claim.  Without this information, the Board will be unable to provide a proper rationale for its decision that may be understood by the appellant, the appellant's representative, and VA.

Therefore, because there is a lack of clarity in the claims folder, it is the decision of the Board that the claim should be returned to the RO/AMC so that additional development may occur.  See also by analogy Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) (when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  Accordingly, this case is REMANDED for the following action:

1.  The AMC/RO should request copies of all files, including those that are "temporary" in nature, of the appellant's currently located at the Milwaukee Pension Center, the St. Paul Debt Management Center, and the Nashville RO, and these files should be included in the claims folder for review.

The AMC/RO should also ask the appellant for additional information concerning any SSA benefits he may be receiving.  More specifically, the appellant should be asked when he started receiving SSA benefits, to include whether there was an initial lump sum payment of past-due monies.  He should also be asked whether he received any other retirement-type benefits, the dates of those benefits, and the amounts received.

The city of Detroit should be asked to verify the amount of retirement benefits paid to the appellant in the years applicable to this claim.  This should include any amount received as a pension along with any lump sum payments or payouts.  

The appellant should be asked whether he is paying Blue Cross Blue Shield, Medicare Part B, and Medicare Supplemental medical insurance premiums.  He should also be asked to provide a monthly breakdown on the amount he pays for each one of those medical insurance premiums.  Additionally, he should also be asked to provide the dollar amount he pays for non-insured medical expenses, to include those medical expenses he pays for his estranged spouse along with himself.

Once obtained, all documentation should be associated with the claims folder.

2.  The AMC/RO should then undertake an audit of the appellant's nonservice-pension account, from January 1, 2006, to the present, in order to provide the basis of all adjusted amounts paid to the appellant with respect to his nonservice-connected pension benefits.  The audit should further detail the amounts previously paid to the appellant, the dates of those payments, and a description of reason why the payments were made.  The Board notes that the audit should take into account any monies that the appellant was actually paid, including those payments which are the subject of overpayment notification to the appellant from the St. Paul Debt Management Center of April 1, 2010.  

The audit should specifically detail what medical reimbursement amounts were accepted as expenses reducing income, and specify, for each expense, the income year in which the medical expense was incurred and specify which pension year the appellant was to have received the increased payment based on the medical expense.  A determination should be made as to whether the medical reimbursement amounts submitted by the appellant, including health insurance expenses, were properly credited to the appellant's account.

The audit should further detail any SSA pension funds or other retirement funds that have been and are being used in calculating the amount of nonservice-connection pension dollars the appellant should receive.

This audit should be accomplished on a month-by-month basis, and must cover the time period extending from January 1, 2006, to January 1, 2011.  A copy of the written audit should be inserted into the claims file and another provided to the appellant and his representative.

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is so notified.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


